                       Case 6:21-cv-01525 Document 1-2 Filed 06/03/21 Page 1 of 5 PageID #: 7
      Lafayette Parish
                                    C-20206357
Filed Dec 22, 202D 10:56 AM                   F
      Morgan Foreman
    Deputy Clerk of Court .`                                            r`




                     BECKY BADON                                                                           SUIT NO.:. c-2O2Os357 SEC:

                     VERSUS                                                                                I5TH JUDICIAL DISTRICT COURT

                     DOLGENCORP, LLC '
                     D/B/A DOLLAR GENERAL and                                                              PARISH OF LAFAYETTE
                     DG LOUISIANA, I.;LC
                                                                                                           STATE OF LOUISIANA
                     ■ ■ MEN ■ ■ ■ r t N ■ ■ ■ ■ ■ ■ ■ o ■ ■ ■ ■ : ■ ■ ■ ■ ■ ■ ■ r ■.r ■ r ■ ■ r ■ .■ ■ ■ ■ ■ ■ ■ ■ ■ ■ ■ ■ ■ ■ ■ ■ ■ ■ ■ ■ ■ / ■ ■ ■ ■ ■ ■ ■ : ■ ■ ■ ■ ■ ■ ■ r F



                                                                           PETITION FOR DAMA.GES

                                Now into Court; through undersigned counsel, comes-plaintiff, BECKY BADON; a

                     person of legal age and majority, doniiciled in the Parish-of Lafayette, State of Louisiana, who

                     respectfully represents the following, to wit:

                                                                                                     1.

                                Made defendants herein are:

                                a. DOLGENCORP, LLC d/b/a DOLLAR GENERAL, a corporation authorized to do
                                   and doing business in the State of Louisiana with its principal place of business at
                                   Goodlettsville, Tennessee '

                                b. DG LOUISIANA, LLC, a corporation authorized to do and doing business in tlie State
                                   of Louisiana with its priricipal place of business at Goodlettsville, Tennessee

                                                                                                     2.

                                The aforementioned defendants are justly and ti-uly liable to the plaintiff, BECKY

                    BADON, for damages, injuries and losses which -she sustained together witli legal interest fiom .

                    the date of judicial demand and for all costs of these proceedings' in the accident described herein,

                    to wit.

                                                                                                     3.

                                Venue and jurisdiction are proper as the coinplairied of accident occurred witliin the

                    jurisdictional limits of his Honorable Court.

                                                                                                     4.

                                On or about January 6, 2020, plaintiff, BECKY BADON, was.a patron of DOLLAR

                    GENERAL Iocated at 3741 W. Pinhook Road, Broussard, Louisiana.
                                                                 •                ..             . 5                               .


                                As BECKY BADON was proceeding through DOLLAR GENERAL, she fell due to a

                    wet and oily substance that had spilled on the floor. The wet floor presented a hidden or Iatent .

                    hazard to patrons such as BECKY BADON.




                                                                                                 ~     •       ^
                     Certified True and
                                                                                                                                                                        Generated Date:
    ~           w      Correct Copy                                                                Lafayette Parish
                                                                                                 Deputy Clerk of Court                                                12/23/2020 10:43 AM
°''•°~ ~   4~`'a~   CertlD: 2020122300251

                                          Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).   EXHIBIT A
                                 Case 6:21-cv-01525 Document 1-2 Filed 06/03/21 Page 2 of 5 PageID #: 8




                                                                                                        6.

                                        The aforementioned wet/slippery floor caused BECKY BADON to slip and fall to the

                                floor causing severe injuries.

                                                                                                        7.

                                        Plaintiff alleges upon information and belief that the floor, which was within the care,

                                custody and control of defendant, DOLGENCORP, LLC d/b/a DOLLAR GENERAL, AND

                                DG LOUISIANA, LLC was inadequately monitored for safety hazards, and this lack of

                                monitoring presented an unreasonable risk of harm which was foreseeable.

                                                                                                        8.

                                        Plaintiff alleges there was an oily substance left on the floor by a Dollar General

                                employee, who was aware of the spill. It was not cleaned, allowing a known hazard.

                                                                                                        9.
                                        Plaintiff alleges that defendant, DOLGENCORP, LLC d/b/a DOLLAR GENERAL and

                                DG LOUISIANA, LLC allowed the unreasonably dangerous condition which caused harm to the

                                plaintiff or had actual or constructive knowledge of the condition and failed to exercise reasonable

                                care to prevent harm unto the plaintiff or other patrons.

                                                                                                       10.

                                        As a result of the above described incident, petitioner, BECKY BADON, sustained severe

                                and disabling injuries including, but not limited to:

                                        1. Her shoulder, neck, and back

                                        2. Other injuries which will be more fully established at trial.

                                                                                                       11.

                                        Petitioner, BECKY BADON, claims the following damages as a result of the

                                aforementioned accident and injuries:

                                        1. Physical pain and suffering - past, present and future;

                                        2. Mental pain, anguish and distress - past, present and future;

                                        3. Loss of enjoyment of life - past, present and future;

                                        4. Lost wages - past, present and future;

                                        5. Disability- past, present and future;

                                        6. Impairment of earning capacity - past, present and future;

                                        7. Medical expenses - past, present and future;




  .,:{��f�htiJjt;,
;i'   �   •
          •              .,:.
            ��:•.:,'·••··\      Certified True and                                                                                                                         Generated Date:
:••:c . -
 .� . .,_     ... ·, .,i.;·,
         - . <.>.- --. Correct Copy                                                                     Lafayette Parish
                                                                                                                                                                         12/23/2020 10:43 AM
'\\·.�·-•®••ll,;' CertlD: 2020122300251                                                               Deputy Clerk of Court

  ·-=: ;���/?.    �rti·��?�-,
         .. ,,_._,:,::-. --·
                   cc
                                               Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
                                 Case 6:21-cv-01525 Document 1-2 Filed 06/03/21 Page 3 of 5 PageID #: 9




                                         S. Other elements of damages to be more fully set forth at the trial of this matter.

                                                                                                         12.


                                         Plaintiff alleges that defendants, DOLGENCORP, LLC d/b/a DOLLAR GENERAL

                               and DG LOUISIANA, LLC are liable in solido for all such injuries caused by their fault and

                               negligence under La. Civil Code article 2315, 2317, 2317.1, 2320, and 2322.

                                                                                                         13.

                                         In no way did plaintiff, BECKY BADON, contribute to or cause the accident sued upon

                               herein.

                                                                                                         14.


                                         Petitioner alleges that the proximate cause of the accident and the petitioner's damages was

                               the fault and negligence of DOLGENCORP, LLC d/b/a DOLLAR GENERAL AND DG

                               LOUISIANA, LLC which is described in part, but not exclusively, above and as follows:

                                         1. In failing to exercise the degree of care that might reasonably be expected of an
                                            ordinarily prudent person under the same or siinilar circumstances;

                                         2. In failing to exercise reasonable care to keep its floors in a reasonably safe condition;

                                         3. In allowing the unreasonably dangerous condition to continue despite notice;

                                         4. In failing to timely correct an unreasonably dangerous condition on its premises;

                                         5. In failing to properly iiispect its preinises;

                                         6. In failing to maintain its premises in a safe condition for use in a manner consistent
                                            with purposes for which premises are intended; and

                                         7. Any and all acts of negligence, omission, and/or legal fault that shall be discovered
                                            and shown at the time of this trial, including violations of state and parish regulations
                                            and ordinances.

                                         WHEREFORE, petitioner prays that the defendants be served with a copy of this petition

                               and citation, and after all legal delays and due proceedings had, there be judgment in favor of the

                               petitioner, BECKY BADON, and against the defendants, DOLGENCORP, LLC d/b/a

                               DOLLAR GENERAL AND DG LOi7ISIANA, LLC jointly, severally, and in solido for

                               compensatory damages in an amount that will fully and adequately satisfy the demands of justice

                               and equity, together with legal interest thereon from date of judicial demand, until paid, and for

                              all cost of these proceedings.

                                        Petitioner further prays for any and all additional legal equitable relief which this

                              Honorable Coui-t may deexn necessary and proper.




    .' J~SJ.•PfRR .....                                                                               (~n1~Gx
                                                                                                           /~~-   ~~'l"~O'y-.~
: i'~~Eoi iooJs .tcr c;.                                                                                    U
ym:5~              w•. s . Certified True and
                                                                                                                                                                           Generated Date:
                             Correct Copy                                                               Lafayette Parish
                  ~      J                                                                            Deputy Clerk of Court                                              12/23/2020 10:43 AM
                              CertlD: 2020122300251
~ "i ~o •~°+nce.c~fi;
     i:.GR...... ... t,~a-:
             LAFP,.• ;=
                                               Alteration and subsequent re-f ling of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
                                  Case 6:21-cv-01525 Document 1-2 Filed 06/03/21 Page 4 of 5 PageID #: 10


                                         1   ~    ~                  ~   ~       •             ~   ~




                                                                                              Respectfully Submitted,

                                                                                              GORDON McKERNAN INJURY ATTORNEYS



                                                                                                       ~jw
                                                                                               Misti Landry Bryant (33)748
                                                                                               Attorneys for BECKY BADON
                                                                                               P.O. Box 51127
                                                                                               Lafayette, LA 70505
                                                                                               Phone:      (337) 541-6585
                                                                                               Facsimile: (337) 735-8012


                                 PLEASE SERVE:

                                 DOLGENCORP, LLC d/b/a DOLLAR GENERAL
                                 Through its registered agent for service ofprocess:
                                 Corporation Service Company
                                 501 Louisiana Ave.
                                 Baton Rouge, LA 70802


                                 DG LOUISIANA, LLC
                                 Through its registered agentfor service ofprocess:
                                 Corporation Service Company
                                 501 Louisiana Ave.
                                 Baton Rouge, LA 70802




                     .F1'e.~.
F, y`              `~"           Certified True and
                                                                                                                                                                             Generated Date:
                                   Correct Copy                                                           Lafayette Parish
                                                                                                        Deputy Clerk of Court                                              12/23/2020 10:43 AM
r. C••,"4         cpH .
                                CertID: 2020122300251
 :• i O~, •~rce •    ;~tF:--
        RT • LAFP~~ _~
                                                 Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
                          Case 6:21-cv-01525 Document 1-2 Filed 06/03/21 Page 5 of 5 PageID #: 11
      Lafayette Parish
Filed Dec 22, 2080 10:56 AM
                                    C-20206357
                                         F
      Morgan Foreman
    Deputy Clerk of Court                                                            m



                          BECKY BADON                                                                    SUIT NO.: C-2020635, SEC:

                          VERSUS                                                                         15Tn JUDICIAL DISTRICT COURT

                          DOLGENCORP,LLC
                          D/B/A DOLLAR GENERAL and                                                       PARISH OF LAFAYETTE
                          DG LOUISIANA, LLC
                                                                                                         STATE OF LOUISIANA



                                   REQUEST FOR NOTICE OF TRIAL, HEARINGS AND ORDERS

                                 PLEASE TAKE NOTICE that Gordon J. McKernan and Misti L Bryant, attorneys for

                          plaintiffs, BECKY BADON, does hereby request written notice of the date of trial of the above

                          matter, as well as notice of all hearings (whether on the merits or otherwise), orders, judgments,

                          and interlocutory decrees, and any and all formal steps taken by the parties herein, the J'udge or

                          any member of the Court or Clerk of Court's office, as provided in Louisiana Code of Civil

                          Procedure arts. 1572, 1913, and 1914. I hereby certify that a copy of this Notice has this date

                          been forwarded to all parties by depositing same in the United States Mail, postage prepaid and

                          properly addressed.

                                                                                Respectfully submitted,

                                                                                GORDON McKERNAN INJITRY ATTORNEYS



                                                                                     96A&AtA-         ~
                                                                               Misti Landry Bryant (33748)
                                                                               P.O. Box 51127
                                                                               Lafayette, LA 70505
                                                                               Phone:      (337) 541-6585
                                                                               Facsimile: (337) 704-2805
                                                                               Attorney for Becky Badon




                       Certified True and
                                                                                                                                                                   Generated Date:
                          Correct Copy                                                          Lafayette Parish
        •       g,~~;                                                                                                                                            12/23/2020 10:43 AM
                      CertID:2020122300252                                                    Deputy Clerk of Court
                     ..
  GRT   •LAFP'~E~:
                                       Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
